DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 8-12, 14, and 19-22 are currently pending.
Response to Arguments
Applicant's arguments filed 01/29/2022 have been fully considered but they are not persuasive.
Applicant argues that URLLC does not disclose “that the plurality of connections correspond to a different data network name, DNN, VL:AN ID, MAC address or IP address.”
Examiner respectfully disagrees and submits that URLLC discloses different data network name (page 13, “The UPF selection is based on existing mechanisms, with the extension that it is known in the SMP, based on UE indication of the RSN or network configuration based on the DNN or 8-NSSAE whether the UE is establishing the first or second PDU session. This information may be used as an input to the UPF selection”).
The Examiner has interpreted the claims with scope parallel to the Applicant in the response, and restates the need for the Applicant to more clearly and distinctly define the claimed invention.
The Examiner further notes that a more favorable outcome may occur or the presented art may be overcome if the Applicant were to amend the claims.
Applicant presents same arguments as those of claim 1with respect to claim 12, Remarks, page 7. In response, 	the Examiner indicates the same response presented above with respect to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s submission of prior art Study on enhancement of Ultra-Reliable Low-Latency Communication (URLLC) support in the 5G Core network (“URLLC”).
Regarding claim 1, URLLC discloses a data transmission method, comprising:
transmitting, by a terminal, a same piece of application data through a plurality of connections (Figure 6.1.1-1”UE”), a first action (page 11, section 6.1.1, first paragraph, ll.1-2, “terminal device set up for two redundant PDU sessions over  the 5G network;” page 11, section 6.1, “will enable a terminal device to set up two redundant PDU Sessions over the 5G network, so that the network will attempt to make the paths of the two redundant PDU sessions independent whenever that is possible,” page 19, section 6.2, "Supporting high reliability by redundant transmission in user plane,” page 24, section 6.3, "Supporting high reliability by redundant transmission in user plane,” and page 31, section 6.4, "Supporting high reliability by redundant transmission ta user plane”. ‘It focuses on the redundant transmission between RAN and UPP.’)
wherein the transmitting is applied to following scenario: performing transmission through different connections by using different core network user plane devices and a same base station, (page 11, section 6.1, “will enable a terminal device to set up two redundant PDU Sessions over the 5G network, so that the network will attempt to make the paths of the two redundant PDU sessions independent whenever that is possible,” page 19, section 6.2, "Supporting high reliability by redundant transmission in user plane,” page 24, section 6.3, "Supporting high reliability by redundant transmission in user plane,” and page 31, section 6.4, "Supporting high reliability by redundant transmission ta user plane”. ‘It focuses on the redundant transmission between RAN and UPP.’),
wherein each of the plurality of connections corresponds to a different data network name, DNN, VLAN ID, MAC address or IP address (page 14 “The UE also indicates the RAN in the PDU Session Establishment Request message; alternatively the UE uses different DNN and/or S-NSSAIs for the PDU Sessions so that the SMF can determine, considering operator configuration, whether the first or second PDU session is established”), wherein the different DNN, VLAN ID, MAC address or IP address corresponding to each of the plurality of connections is configured in a different one of a plurality of traffic descriptors (page 14 “The UE also indicates the RAN in the PDU Session Establishment Request message; alternatively the UE uses different DNN and/or S-NSSAIs for the PDU Sessions so that the SMF can determine, considering operator configuration, whether the first or second PDU session is established”).
2. (Canceled)
Regarding claim 3, URLLC discloses the method according to claim 1, wherein the transmitting through the plurality of connections is implemented by transmitting the same piece of application data through a plurality of sessions, and the plurality of sessions correspond to a same user module of the terminal (page 11, section 6.1.1, first paragraph, ll.1-2, “terminal device set up for two redundant PDU sessions over  the 5G network”) 
4-7 (canceled)
Regarding claim 8, URLLC discloses the method according to claim 1, wherein one or more RSDs under one traffic descriptor include one or more second parameters, where the second parameter is an attribute parameter of a session (page 14, “The SMP sends the RSN to the PCF as part of the session parameters. This allows the PCF to configure different policy or charging roles for the two redundant POU sessions”).
Regarding claim 9, URLLC discloses the method according to claim 8, wherein said second parameter is included in one RSD or the second parameter is included in a plurality of RSDs (page 20, “The selection of different gNBs for the UEs in the same device is realized by defining UE Reliability Groups (RG) parameter for the UEs and also for the cells of gNBs”).
Regarding claim 10, URLLC discloses the method according to claim 9, wherein said second parameter is used for transmitting data flows under one traffic descriptor by using one or more sessions corresponding to the second parameter (page 10, section 5.4.1, “The current 5GS QoS Notification Control is supported m 3G-AN to monitor the GBR QoS flow status m the 5G-AN.”).
Regarding claim 11, URLLC discloses the method according to claim 10, wherein said one or more sessions corresponding to the second parameter refer to one or more sessions corresponding to a combination of the second parameter and a parameter in an RSD other than the RSD at which the second parameter is located (page 14, “The SMP sends the RSN to the PCF as part of the session parameters. This allows the PCF to configure different policy or charging roles for the two redundant POU sessions”).
Claim 12 contains subject matter similar to claim 1, and thus, is rejected under similar rationale. 
13. (canceled)

Claim 14 contains subject matter similar to claim 3, and thus, is rejected under similar rationale.
15-18. (canceled)
Claim 19 contains subject matter similar to claim 8, and thus, is rejected under similar rationale.

Claim 20 contains subject matter similar to claim 9, and thus, is rejected under similar rationale.
Claim 21 contains subject matter similar to claim 10, and thus, is rejected under similar rationale.
Claim 22 contains subject matter similar to claim 11, and thus, is rejected under similar rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644